MEMORANDUM **
Earnest A. Darden appeals pro se the district court’s summary judgment in favor *939of defendants in his action alleging, inter alia, that administrators and employees of Vista Community College and Peralta Community College District discriminated against him on account of his heterosexual orientation and his religious beliefs when they suspended him for classroom altercations, and failed to address his complaints of harassment by students and faculty. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the dismissal of a complaint for failure to timely serve the summons and complaint, Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir.2001), and we affirm.
The district court did not abuse its discretion when it dismissed Darden’s claims on grounds of insufficient service because Darden failed to obtain a waiver or provide proof of service to the district court in accordance with Fed.R.Civ.P. 4(d) and (1), after he was given multiple chances to properly and timely serve the summons and complaint in accordance with Fed. R.Civ.P. 4(m). See id. at 512. Darden also failed to make a showing of good cause for his failure to execute proper service. Id.
Darden’s remaining contentions are also without merit.
Appellees’ motion for sanctions for frivolous appeal and request for judicial notice are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.